Citation Nr: 0839900	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a 
respiratory disorder.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a visual 
impairment.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for sleep 
apnea.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hypertension.

5.  Entitlement to restoration of a maximum 20 percent 
schedular rating for service-connected hemorrhoids.

6.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1978 to September 1984 and from November 1990 to 
June 1991.  He served in Southwest Asia from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2003 and 
June 2006 by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO 
addressed the service-connected hemorrhoid disability as an 
evaluation issue, the Board finds the matter is more 
appropriately addressed as entitlement to restoration of a 
maximum 20 percent schedular rating for service-connected 
hemorrhoids.  

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  He waived agency of 
original jurisdiction review of evidence submitted at that 
time.

The issues of whether new and material evidence was received 
to reopen service connection claims for a respiratory 
disorder, a visual impairment, sleep apnea, and hypertension, 
entitlement to an increased rating for bilateral pes planus, 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The Board granted entitlement to an increased 20 percent 
rating for hemorrhoids in March 1995 and the rating was 
established effective from June 3, 1991, in a March 1995 
rating decision.

3.  The October 2002 VA examination used as the basis for the 
reduction of the maximum 20 percent schedular rating for the 
veteran's hemorrhoid disability was less full and complete 
that the January 1993 examination that was the basis for that 
rating.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.344, 4.114, Diagnostic 
Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") as to 
the issue addressed in this decision was fulfilled by 
information provided to the veteran in correspondence dated 
in April 2008.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Restoration Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

Generally, where an assigned disability rating has continued 
for at least 5-years at the same level changes in essential 
medical findings or diagnosis are to be reviewed and 
adjudicated so as to produce the greatest degree of stability 
of disability evaluation.  See 38 C.F.R. § 3.344 (2008).  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons, and given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e) (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, 
or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

In this case, a review of the record reveals that in March 
1995, the Board granted entitlement to an increased 20 
percent rating for hemorrhoids.  In a March 1995 rating 
action, the RO established the 20 percent rating effective 
June 3, 1991.  Therefore, the veteran's 20 percent rating for 
hemorrhoids was in effect for more than five years and the 
provisions of 38 C.F.R. § 3.344(a) are applicable.  A 
January 1993 VA examination noted flexible sigmoidoscopy 
revealed anal fissures.

VA examination in January 2000 noted a physical examination 
of the rectum revealed external hemorrhoids with no evidence 
of anal fissure.  On VA examination in October 2002 the 
veteran reported symptoms including pain, bleeding, and 
itching.  The examiner noted a physical examination revealed 
a small thrombosed hemorrhoid in the eleven o'clock position 
with no evidence of bleeding or fissure.  

In a November 2002 rating decision the RO proposed a 
reduction of the assigned 20 percent rating for hemorrhoids 
to 10 percent.  VA records show the veteran reported late for 
a scheduled personal hearing and was unable to stay for a re-
scheduled hearing in February 2003.  A February 2003 rating 
decision reduced the rating for hemorrhoids to 10 percent.

VA treatment records dated in November 2004 noted the veteran 
complained that he was having trouble with his anal fissures 
again, with some leakage and burning.  Private medical 
records dated in December 2006 revealed anterior and 
posterior chronic anal fissures shown by colonoscopy.  

In statements and personal hearing testimony the veteran 
reported that his anal fissures were recurrent and 
persistent.  He stated his bowel movements were painful with 
recurrent bleeding.

Based upon the evidence of record, the Board finds the 
October 2002 VA examination used as the basis for the 
reduction of the maximum 20 percent schedular rating for the 
veteran's hemorrhoid disability was less full and complete 
that the January 1993 examination that was the basis for that 
rating.  In January 1993, a flexible sigmoidoscopy detected 
anal fissures.  Although physical examinations in January 
2000 and October 2002 detected no anal fissures, the veteran 
is shown to have reported recurring problems related to this 
disorder and colonoscopy in December 2006 revealed chronic 
anal fissures.  The sigmoidoscopy and colonoscopy procedures 
revealing anal fissures are considered to be more full and 
complete examinations.  Therefore, entitlement to restoration 
of the maximum 20 percent schedular rating is warranted.  


ORDER

A February 2003 decision reducing the rating for service-
connected hemorrhoids to 10 percent was not proper; 
restoration of the maximum 20 percent schedular rating is 
granted.

REMAND

A review of the record reveals the veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining increased rating 
claim by correspondence dated in April 2008.  The provided 
VCAA notice was adequate for an increased rating claim.  See 
Vazquez-Flores, 22 Vet. App. 37.  There is no VCAA notice 
specifically addressing the TDIU issue on appeal.

The Board also notes that no VCAA notice was apparently 
provided concerning the issues of reopening previously denied 
service connection claims for a respiratory disorder, a 
visual impairment, sleep apnea, and hypertension.  Although 
the November 2007 statement of the case noted a VCAA notice 
was provided on February 28, 2006, the only VA correspondence 
of record dated February 28, 2006, informed the veteran that 
claims including for bronchietasis/bronchitis and 
hypertension could not be processed until his claims file was 
returned from the Board.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, VA look at the bases for the denial in the prior 
decision and to respond, generally, with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The Board notes that the veteran last underwent VA 
examination for his pes planus disability in January 2000.  
In statements and personal hearing testimony provided in 
support of his claim the veteran asserted that his bilateral 
pes planus had increased in severity and affected his ability 
to obtain employment.  He reported that his private physician 
had indicated he was unable to work because of problems with 
his feet.  The Board also notes that the veteran has not 
provided a completed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, and that 
there is only limited information as to his education and 
employment experiences.  Therefore, additional development is 
required in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided a VCAA 
notice addressing his TDIU claim and a 
VCAA notice identifying the bases for the 
previous denial of his claims for 
entitlement to service connection for a 
respiratory disorder, a visual 
impairment, sleep apnea, and 
hypertension.  He should also be provided 
notice describing what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  The notice 
requirements as to all elements of the 
claims should be provided.  

2.  The veteran should be requested to 
complete a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
severity of his service-connected 
bilateral pes planus.  The examiner 
should identify all present symptoms to 
include any evidence of marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, or marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, and to address whether the 
disorder may be improved by orthopedic 
shoes or appliances.  An opinion should 
also be provided as to whether by reason 
of his service-connected disabilities 
(pes planus with calluses and 
degenerative joint disease of the first 
metatarsophangeal joints, tinea pedis 
porokeratosis, hemorrhoids, and irritable 
bowel syndrome) he is precluded from 
obtaining or maintaining any gainful 
employment consistent with his education 
and occupational experience.  

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


